Citation Nr: 1041338	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  09-09 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty in the Army from January 1949 
to September 1952 and in the Navy from January 1959 to January 
1963.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the Veteran initially requested a hearing 
before the Board.  In a September 2010 statement he withdrew this 
request.  

The Board also notes that the present claim encompasses PTSD and 
depression, the only two disabilities for which the Veteran 
claimed service connection.  The record contains no other 
indication that the Veteran seeks service connection for any 
other psychiatric disability.  Accordingly, the claim is properly 
construed to only address PTSD and depression.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for a 
psychiatric disability, to include PTSD and depression.  He has 
claimed that events that occurred in both of his periods of 
service led to these claimed psychiatric disabilities.  He has 
outlined several stressors in this regard. 

A review of the record discloses that in January 2008 the RO 
contacted the National Personnel Records Center (NPRC) to attempt 
to obtain records related to his first period of service in the 
U.S. Army.  The NPRC responded negatively, indicating that it 
could not "identify a record based on information furnished," 
yet the Board notes that the information, particularly the 
Veteran's service number and Social Security number, appear to be 
correct.  The RO has made no formal finding of unavailability of 
these records, and the Veteran has not been advised of the RO's 
inability to locate these records and that he may submit them if 
they are in his possession.  Accordingly, a remand for further 
development is necessary in this regard.  38 C.F.R. 
§ 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the NPRC once again, and attempt 
to obtain all available service personnel 
records and treatment records for his first 
period of service in the Army.  If necessary, 
provide the NPRC with a copy of the Veteran's 
DD Form 214 related to this period of service 
along with this request.

If efforts with the NPRC are unsuccessful in 
obtaining these records, send the Veteran a 
letter advising him of VA's difficulty in 
obtaining his service personnel records 
related to his first period of service in the 
Army.  In this letter, advise the Veteran 
that he may submit these records, if he has 
them.  If he does not, please provide the 
Veteran with a National Archives and Records 
Administration (NARA) Form 13075 
(Questionnaire About Military Service) and a 
NARA Form 13055 (Request For Information 
Needed to Reconstruct Medical Data) for his 
execution.  If the Veteran returns these 
forms, attempt to obtain the Veteran's 
service treatment and personnel records for 
his first period of service in the Army from 
NARA.  If records remain unavailable, please 
prepare a formal finding of unavailability.

2.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the Veteran's 
claim.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

